Exhibit 10.1

FIRST AMENDMENT TO

CREDIT AGREEMENT AND LOAN DOCUMENTS

This First Amendment to Credit Agreement and Loan Documents (this “Amendment”)
is made and entered into effective as of the 29th day of May, 2012 (the “First
Amendment Effective Date”), by and among ION GEOPHYSICAL CORPORATION, a Delaware
corporation (the “Borrower”), ION INTERNATIONAL S.À R.L., a Luxembourg private
limited company (société à responsabilité limitée), (“International”, and
formerly known as the Foreign Borrower, who joins this Amendment for purposes of
Sections 4 and 13 hereof), having its registered office at 65, Boulevard Grande
– Duchesse Charlotte, L-1331 Luxembourg, with a share capital of EUR12,500, and
registered with the Luxembourg Register of Commerce and Companies under the
number B-135.679, the Domestic Guarantors party hereto, certain Subsidiaries of
International party hereto (formerly known collectively as the Foreign
Guarantors, who join for purposes of Sections 4 and 13 hereof) (the “Released
Guarantors”), the Lenders party hereto, and CHINA MERCHANTS BANK CO., LTD, NEW
YORK BRANCH, as administrative agent (the “Administrative Agent”), and as a
Lender.

RECITALS

WHEREAS, the above-named parties have entered into that certain Credit Agreement
dated as of March 25, 2010 (as may be amended, restated, modified or
supplemented from time to time prior to the date hereof, the “Credit
Agreement”), by and among the Borrower, International, the Domestic Guarantors,
the Released Guarantors, the Lenders and the Administrative Agent; and

WHEREAS, the Borrower and International have requested that the Lenders and the
Administrative Agent amend and modify certain provisions to the Credit Agreement
and the other Loan Documents and release International and the Released
Guarantors from their respective obligations under the Loan Documents; and

WHEREAS, the Lenders and the Administrative Agent are willing to so amend and
modify the Credit Agreement and the other Loan Documents and release
International and the Released Guarantors from their respective obligations
under the Loan Documents subject to the terms and conditions set forth herein,
provided that following such Amendments, the Borrower and Domestic Guarantors
ratify and confirm all of their respective obligations under the Credit
Agreement and each other Loan Document to which each is a party.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, Domestic Guarantors, the Lenders party hereto
and the Administrative Agent agree as follows (and International and the
Released Guarantors join solely for purposes of Sections 4 and 13 hereof):

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.



--------------------------------------------------------------------------------

2. Amendments. (a) Section 1.01 of the Credit Agreement is hereby amended as
follows:

(i) The existing definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“Applicable Margin” means, on any day, for any ABR Loan, 1.4% per annum, and for
any Eurodollar Loan, 2.4% per annum (in the aggregate, comprising of 1.6%
interest margin and 0.8% usage fee).

(ii) The existing definition of “Borrowers” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“Borrower” means ION Geophysical Corporation, a Delaware corporation.

In furtherance of the forgoing amendment, each reference in the Credit Agreement
and each other Loan Document to the “Domestic Borrower”, the “Borrowers”, “any
Borrower”, “each Borrower”, “either Borrower”, “both Borrowers”, “a Borrower” or
any other reference otherwise indicating or implying a reference to
International shall be disregarded or deemed to apply only to the Borrower as
defined in the Credit Agreement after giving effect to the foregoing amendment.

(iii) The existing definitions of “Dutch Guarantor”, “Foreign Borrower”,
“Foreign Guarantors”, “Foreign Security Agreement”, “Luxembourg Guarantors” and
“Material Foreign Subsidiary” in Section 1.01 of the Credit Agreement are hereby
deleted in their entirety.

In furtherance of the forgoing amendment, each reference in the Credit Agreement
and each other Loan Document to the “Dutch Guarantor”, “Foreign Borrower”,
“Foreign Guarantors”, “Foreign Security Agreement”, “Luxembourg Guarantor” or
“Material Foreign Subsidiary” shall be disregarded and the remainder of any
provision containing such reference construed in such a manner as to give effect
to the intention of the parties that International and the Released Guarantor
have been released and discharged from their respective obligations under the
Credit Agreement and each other Loan Document and are no longer parties thereto,
and that each such terms have no further relevance to the Credit Agreement or
any Loan Document.

(iv) The existing definition of “Investment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Borrower or any of their Subsidiaries of, or of a beneficial interest in,
any Equity Interests of any other Person (including any Subsidiary of Borrower)
and

 

2



--------------------------------------------------------------------------------

(ii) any loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by any Borrower or any
of their Subsidiaries to any other Person (including any Subsidiary of
Borrower). The amount of any investment shall be the original cost of such
investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

(b) Amendment to Section 2.01. Section 2.01 is hereby amended by deleting it in
its entirety and restating it to provide as set forth below. Following said
amendment, all references in the Credit Agreement to “Foreign Revolving Lender”,
“Foreign Revolving Loans”, “Term Loan”, “Term Loan Commitment” and “Term Loan
Lender” shall be disregarded and have no further effect and no party to the
Credit Agreement shall have any further rights or obligations in any respect in
regard to the foreign Revolving Loan facility or the Term Loan facility,
including, without limitation, pursuant to Section 2.08(b).

“SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to Borrower from time to
time during the Availability Period in an aggregate principal amount up to such
Lender’s Revolving Loan Commitment, either in U.S. Dollars or in an Equivalent
Amount in an Alternative Currency calculated as of the date such Loans are
requested. The aggregate principal amount of all Revolving Loans including the
total LC Exposure at any time outstanding, shall not exceed the total of all of
the Revolving Lenders’ Revolving Loan Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, Borrower may borrow,
prepay and reborrow Revolving Loans.”

(c) Amendment to Section 2.10. Section 2.10 is hereby amended by deleting same
and restating it in its entirety to provide as follows:

“SECTION 2.10. Fees.

(a) Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender a facility fee, which shall accrue at the rate of 0.6% on the
total amount of the Revolving Loan Commitment of each Revolving Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Loan Commitment terminates. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Loan Commitments terminate,
commencing on the first such date to occur after the date hereof. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

3



--------------------------------------------------------------------------------

(b) Each Borrower shall pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit issued for the account of such Borrower, which fee shall
accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of each Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which each Revolving Lender’s Revolving Loan
Commitment terminates and the date on which it ceases to have any LC Exposure
and (ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum but in no event less than $500 on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Loan Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day of such months, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Loan Commitments
terminate and any such fees accruing after the date on which the Revolving Loan
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Lender pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.”

(d) Amendment to Section 3.21 and Section 5.17. Each of Section 3.21 and
Section 5.17 of the Credit Agreement is hereby deleted in its entirety.

(e) Amendment to Section 6.01. Clause (e) of Section 6.01 is hereby amended and
restated to provide as follows:

“(e) Guarantees by (i) a Borrower of Indebtedness of any Subsidiary, (ii) by an
Obligor of Indebtedness of any other Obligor and (iii) a Foreign Subsidiary of
Indebtedness of any other Foreign Subsidiary, in each case, to the extent such
Indebtedness is otherwise permitted hereunder.”

 

4



--------------------------------------------------------------------------------

(f) Amendment to Section 6.05. Clause (h) and Clause (v) of the final paragraph
of Section 6.05 are each hereby amended and restated to provide as follows:

“(h) Investments by Domestic Borrower or any wholly-owned Subsidiary in any
(other) wholly-owned Subsidiary; provided that the aggregate amount of all
Investment in Foreign Subsidiaries made after May 1, 2012 shall not exceed
$50,000,000; further provided that, to the extent Domestic Borrower and any
Domestic Subsidiary thereafter receives a return on any such Investment in a
Foreign Subsidiary, the outstanding aggregate amount of such Investments made in
Foreign Subsidiaries under this Section 6.05(h) shall be reduced by the
aggregate amount of the net cash proceeds or the fair market value (determined
in good faith) of any other assets, as applicable, received by the Domestic
Borrower and its Domestic Subsidiaries in respect of such Investments;

“(v) if the transaction involves the acquisition of a new Material Domestic
Subsidiary of the Borrower, such Material Domestic Subsidiary shall thereafter
be joined as an additional Domestic Guarantor pursuant to a Joinder Agreement,
all in accordance with the terms of Section 5.09 (to the extent required
thereby);”

(g) Amendment to Section 6.06. Clause (c) of Section 6.06 is hereby amended and
restated to provide as follows:

“(c) mitigate foreign exchange or currency risk in connection with any asset or
obligation (including any anticipated account receivable or account payable) of
any Subsidiary; provided that, in each case, any such Swap Agreement shall be
entered into by the Borrower in connection with the operation of the Borrower’s
and its Subsidiaries’ business in the ordinary course for the purpose of
managing risk (and not for speculative purposes).”

(h) Amendment to Section 9.01. Clauses (b) and (c) of Section 9.01 are each
hereby amended and restated to provide “Intentionally Omitted”.

(i) Amendment to Section 9.10. The last sentence of Section 9.10 is hereby
deleted.

3. Amendment to Schedule 2.01. Schedule 2.01 is hereby deleted in its entirety
and replaced with Schedule 2.01 attached to the First Amendment.

4. Release of Foreign Borrower and Foreign Guarantors. Each of
International(defined as the Foreign Borrower in the Credit Agreement), and each
of the Released Guarantors (defined as the Foreign Guarantors in the Credit
Agreement), is hereby irrevocably released and discharged from its obligations
as a borrower, guarantors, respectively, or other obligor and from and after the
date hereof ION Geophysical Corporation (formerly the Domestic Borrower) shall
be the sole borrower, and the Domestic Guarantors shall be the only guarantors
under the Credit Agreement. International and each Released Guarantor executes
the First Amendment for the sole purposes of (x) agreeing that it is no longer a
borrower or a guarantor, as applicable, under the Credit Agreement or any other
Loan Document, and (y) agreeing to Section 13 hereof. Hereafter, all references
to (i) the term “Domestic Borrower” shall be deemed to be references to the
Borrower, (ii) to the term “Domestic Guarantors” in each of the Loan Documents
shall be deemed to be references to the Guarantors, and (iii) to the terms

 

5



--------------------------------------------------------------------------------

“Domestic Lender”, “Domestic Loan”, “Domestic Revolving Lender”, “Domestic
Revolving Loans” and “Domestic Security Agreement” in each of the Loan Documents
shall be deemed to be references to “Lender”, “Loan”, “Revolving Lender”,
“Revolving Loans” and “Security Agreement”, respectively, in each case mutatis
mutandis.

5. Conditions to Effectiveness. This Amendment shall be effective on the First
Amendment Effective Date upon satisfaction of each of the following conditions:

(i) the Administrative Agent (or its counsel) shall have received from (a) the
Borrower, the Domestic Guarantors and the Lenders either a counterpart of this
Amendment signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment, and (b) the Borrower an executed Note for each Lender evidencing
Borrower’s Obligations under the Revolving Loan as increased hereby;

(ii) the Administrative Agent shall have received, for the account of each
Lender, funds sufficient to pay in full (a) all outstanding principal, accrued
unpaid interest and all other unpaid costs and fees in respect of the Term Loan,
and (b) an upfront fee, in an amount equal to 0.75% of the aggregate of all
Revolving Loan Commitments upon execution of this Amendment;

(iii) the Administrative Agent shall have received all such other amounts owing
to it on or including payment of all other fees and reimbursement or payment of
all legal fees and other expenses required to be reimbursed or paid by the
Borrower to the extent that invoices have been provided to the Borrower on or
before such First Amendment Effective Date;

(iv) the Administrative Agent shall have received corporate resolutions of the
Borrower authorizing this Amendment, reasonably satisfactory to it and certified
by the Secretary of the Borrower as being in effect;

(v) the Administrative Agent shall have received an opinion from Borrower’s
counsel, reasonably satisfactory to it in all respects as to Borrower’s ability
to enter into this Amendment and all related documents, and as to the
enforceability thereof;

(vi) The Administrative Agent shall have received a certificate from an
authorized officer of the Borrower, certifying that: (i) there have been no
Material Adverse Change since the filing of the Domestic Borrower’s latest form
10-K with the U.S. Securities and Exchange Commission; (ii) no action,
investigation or proceeding is pending or threatened that could reasonably be
expected to result in a Material Adverse Effect; (iii) all representations
contained in the Credit Agreement are true and correct in all material respects;
and (iv) no Default or Event of Default will exist upon the signing of the Loan
Documents;

 

6



--------------------------------------------------------------------------------

(vii) All material governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrowers and
their Subsidiaries shall have been obtained and be in full force and effect;

(viii) the Administrative Agent shall have received an amended and restated
financial guaranty issued by China Merchants Bank Co., Ltd., reasonably
satisfactory to it in all respects;

(ix) the Administrative Agent shall have received from BGP, Inc. a ratification
to the comfort letter reasonably satisfactory to it in all respects; and

(x) the Administrative Agent shall have received all documents and other items
that it may reasonably request relating to any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent.

6. Representations and Warranties. Borrower and each party formerly referred to
as a Domestic Guarantor, and now a Guarantor, represents and warrants that the
representations and warranties contained in the Credit Agreement and the other
Loan Documents made by it are true and correct in all material respects as of
the date hereof, except to the extent such representations and warranties are
specifically modified hereby or directly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date. Borrower and each Guarantor also hereby confirm that this Amendment has
been duly authorized by all necessary corporate action and constitutes the
binding obligation of each of the Borrower and the Guarantors, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights and remedies generally and to the
effect of general principles of equity (regardless of whether enforcement is
considered in a proceeding at Law or in equity).

7. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrower or
Domestic Guarantors that would require a waiver or consent of the Lenders or an
amendment or modification to any term of the Loan Documents except as expressly
stated herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

8. Ratification. The Borrower and each Domestic Guarantor hereby confirms and
ratifies the Credit Agreement and each of the other Loan Documents to which it
is a party, as amended hereby, and acknowledges and agrees that the same shall
continue in full force and effect, as amended hereby and by any prior amendments
thereto. The Borrower hereby promises to pay the amount of the Revolving Loans
to the Lenders and each Domestic Guarantor hereby guaranties the repayment of
such Loans and the obligations of Borrower under the Credit Agreement and each
of the other Loan Documents.

9. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

10. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

11. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

12. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.

13. Release by Borrower, International, Domestic Guarantors and Released
Guarantors. Borrower, International, each Domestic Guarantor and each Released
Guarantor does hereby release and forever discharge the Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever known to any Obligor, whether based on law or
equity, which any of said parties has held or may now own or hold, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties
(i) arising directly or indirectly out of the Credit Agreement, Loan Documents,
or any other documents, instruments or any other transactions relating thereto
and/or (ii) relating directly or indirectly to all transactions by and between
the Borrower, International, any Domestic Guarantor or any Released Guarantor or
their representatives and the Agent and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other representatives and,
in either case, whether or not caused by the sole or partial negligence of any
indemnified party. Such release, waiver, acquittal and discharge shall and does
include any claims of any kind or nature which may, or could be, asserted by any
of said releasing parties.

14. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

ION GEOPHYSICAL CORPORATION,

a Delaware corporation

By:

  /s/ David L. Roland  

 

Name:

  David L. Roland

Title:

  Senior Vice President & General Counsel INTERNATIONAL:

ION INTERNATIONAL S.À R.L.,

a Luxembourg private limited liability company (which joins solely for purposes
of Sections 4 and 13 hereof)

By:

  /s/ David L. Roland  

 

Name:

  David L. Roland

Title:

  Category A Manager

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DOMESTIC GUARANTORS: GX TECHNOLOGY CORPORATION, a Texas corporation

By:

  /s/ David L. Roland  

 

Name:

  David L. Roland

Title:

  Senior Vice President ION EXPLORATION PRODUCTS (U.S.A.), Inc., a Delaware
corporation

By:

  /s/ David L. Roland  

 

Name:

  David L. Roland

Title:

  Vice President I/O MARINE SYSTEMS, INC., a Louisiana corporation

By:

  /s/ David L. Roland  

 

Name:

  David L. Roland

Title:

  Vice President

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RELEASED GUARANTORS : CONCEPT SYSTEMS LIMITED, a private limited company
incorporated under the law of Scotland (which joins solely for purposes of
Sections 4 and 13 hereof) By:   /s/ David L. Roland Name: David L. Roland Title:
Director CONCEPT SYSTEMS HOLDINGS LIMITED, a private limited company
incorporated under the law of Scotland (which joins solely for purposes of
Sections 4 and 13 hereof) By:   /s/ David L. Roland Name: David L. Roland Title:
Director I/O CAYMAN ISLANDS, LTD, an Exempted

Company incorporated in the Cayman Islands (which joins solely for purposes of
Sections 4 and 13 hereof)

By:   /s/ David L. Roland Name: David L. Roland Title: Director

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ION INTERNATIONAL HOLDINGS L.P., a Bermuda limited partnership (which joins
solely for purposes of Sections 4 and 13 hereof) By:   ION Exploration Products
(USA) Inc.,   a Delaware corporation,   its General Partner   By:   /s/ David L.
Roland  

Name: David L. Roland

Title:   Vice President

SENSOR NEDERLAND B.V., a private company incorporated under the laws of The
Netherlands (which joins solely for purposes of Sections 4 and 13 hereof) By:  
/s/ David L. Roland Name: David L. Roland Title:   Director

 

[Signature page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: CHINA MERCHANTS BANK CO., LTD, NEW YORK BRANCH

By:

  /s/ Andrew Xuejun Mao  

 

Name:

  Andrew Xuejun Mao

Title:

  Assistant General Manager

By:

  /s/ Hui Fang  

 

Name:

  Hui Fang

Title:

  General Manager

 

[Signature page to First Amendment to Credit Agreement]